Order of the Surrogate’s Court of Westchester county reversed on the law, with ten dollars costs and disbursements to appellant, payable out of the estate, and appellant’s motion for a resettlement of the proposed case and amendments on appeal by disallowing proposed amendments numbered 2 to 12, inclusive, granted, with ten dollars costs. In our opinion, the matters proposed by the respondents’ amendments are not necessary to a proper review of the decree of the Surrogate’s Court admitting to probate the last will and testament of the decedent. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.